The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
 6.    (Previously Presented) The substrate processing method according to Claim 1, further comprising: a cleaning step of supplying a cleaning liquid to the surface of the low dielectric constant film before the densifying agent supplying step, thereby cleaning the surface of the low dielectric constant film.
Claims 1-2, 4, 6 and 8-10 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
with regard to Independent Claim 1, the prior art of record neither anticipates nor renders obvious all of the limitations recited in the amended base claim, including the new limitations added in the amendment filed on 01/21/2021.
Since independent claim 1 is allowable in combination with all the remaining limitations of claim 1, therefore dependent claims 2, 4, 6 and 8-10 of the independent claim 1 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817